                                                                       Case 2:19-cv-01752-APG-BNW Document 87 Filed 04/15/21 Page 1 of 2


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   CHRISTOPHER A. LUND
                                                                       Nevada Bar No. 12435
                                                                   4   Email: clund@tysonmendes.com
                                                                       170 South Green Valley Parkway, Suite 300
                                                                   5   Henderson, Nevada 89012
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048

                                                                   7   Attorneys for Defendant/Third-Party Plaintiff Travis Alexander And Defendant/Third-Party
                                                                       Plaintiff Glen Wood Company d/b/a Wood Brothers Racing
                                                                   8
                                                                                                    UNITED STATES DISTRICT COURT
                                                                   9
                                                                                                             DISTRICT OF NEVADA
                                                                  10

                                                                  11   ANDREA NICOLE COSTELLO, an                   Case No. 2:19-cv-01752-APG-BNW
                                                                       individual;
3960 Howard Hughes Parkway, Suite 600




                                                                  12
                                                                                               Plaintiff,           STIPULATION AND ORDER TO EXTEND
                                        Las Vegas, Nevada 89169




                                                                  13                                                DEFENDANTS/THIRD-PARTY PLAINTIFFS
                                                                       vs.                                          TRAVIS ALEXANDER AND GLEN WOOD
                                                                  14                                                COMPANY D/B/A WOOD BROTHERS
                                                                       GLEN WOOD COMPANY d/b/a WOOD                 RACING’S TIME TO FILE REPLY IN
                                                                  15   BROTHERS RACING, a foreign                   SUPPORT OF MOTION FOR SUMMARY
                                                                       corporation; DOE Individuals 1-10; DOE       JUDGMENT
                                                                  16   Employees 11-20; and ROE Corporations 21-
                                                                       30;
                                                                  17
                                                                                               Defendants.
                                                                  18

                                                                  19          COME NOW, Plaintiff ANDREA NICOLE COSTELLO and Defendant/Third-Party

                                                                  20   Plaintiff Travis Alexander And Defendant/Third-Party Plaintiff Glen Wood Company d/b/a

                                                                  21   Wood Brothers Racing by and through their respective undersigned counsel of record, and

                                                                  22   stipulate as follows:

                                                                  23          IT IS HEREBY STIPULATED that Defendant/Third-Party Plaintiff Travis Alexander

                                                                  24   And Defendant/Third-Party Plaintiff Glen Wood Company d/b/a Wood Brothers Racing’s Reply

                                                                  25   ///

                                                                  26   ///

                                                                  27   ///

                                                                  28   ///

                                                                                                                     1
                                                                       Case 2:19-cv-01752-APG-BNW Document 87 Filed 04/15/21 Page 2 of 2


                                                                   1   in Support of the Motion for Summary Judgment [ECF NO. 80] is to be filed no later than April

                                                                   2   16, 2021.

                                                                   3   Dated this 14th day of April, 2021.          Dated this 14th day of April, 2021.

                                                                   4
                                                                       COGBURN LAW                                      TYSON & MENDES LLP
                                                                   5

                                                                   6

                                                                   7   By: /s/ Joseph J. Troiano                        By: /s/ Christopher A. Lund
                                                                       Jamie S. Cogburn, Esq.                           Thomas E. McGrath, Esq.
                                                                   8   Nevada Bar No. 8409                              Nevada Bar No. 7086
                                                                       Joseph J. Troiano, Esq.                          Christopher A. Lund, Esq.
                                                                   9   Nevada Bar No. 12505                             Nevada Bar No. 12435
                                                                       2580 St. Rose Parkway, Suite 330                 170 South Green Valley Parkway, Suite 300
                                                                  10                                                    Henderson, Nevada 89012
                                                                       Henderson, Nevada 89074
                                                                                                                        Attorneys for Defendant/Third-Party Plaintiff
                                                                  11   Attorneys for Plaintiff
                                                                                                                        Travis Alexander And Defendant/Third-Party
                                                                       Andrea Nicole Costello
3960 Howard Hughes Parkway, Suite 600




                                                                                                                        Plaintiff Glen Wood Company d/b/a Wood
                                                                  12
                                                                                                                        Brothers Racing
                                        Las Vegas, Nevada 89169




                                                                  13

                                                                  14                                             ORDER
                                                                  15          Based upon the foregoing Stipulation of the parties hereto, and good cause appearing
                                                                  16   therefore:
                                                                  17          IT IS HEREBY ORDERED that Defendant/Third-Party Plaintiff Travis Alexander And
                                                                  18   Defendant/Third-Party Plaintiff Glen Wood Company d/b/a Wood Brothers Racing’s Reply in
                                                                  19   Support of the Motion for Summary Judgment [ECF NO. 80] shall be filed no later than April
                                                                  20   16, 2021.
                                                                  21          IT IS SO ORDERED.
                                                                  22

                                                                  23   Dated this 15th
                                                                                  ___ day of April, 2021.
                                                                  24

                                                                  25                                             ____________________________________
                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                  26

                                                                  27

                                                                  28

                                                                                                                    2
